Title: To John Adams from Peter Stephen Duponceau, 28 June 1819
From: Duponceau, Peter Stephen
To: Adams, John


				
					Dear Sir
					Philadelphia, 28th. June 1819
				
				I feel exceedingly honored as well as gratified by your kind notice of my humble labours. Your Letter, which I shall preserve with Care, will be a proud Testimony to my descendents, that their Ancestor enjoyed the esteem of one of the most illustrious among the illustrious founders of this great Empire.I have not read either Bryant’s Analysis nor Dupuis’ Culte Universal, but Shall read them both on your recommendation. The Monde Primitif I have in my library, the gift of its inestimable Author, who was one of my earliest friends & whose pupil I may with propriety call myself. He honored me with his Correspondence to the moment of his lamented death. Never Shall I forget that great & good man, who first instilled into me a taste for the Science of language, philosophically considered; a taste which remained long dormant, being Superseded by the severer studies of an active & laborious profession, but which I have lately felt considerably revived. Little did I expect that it would one day procure me the honor of your high approbation.I have taken the liberty to communicate to my friend Mr Heckewelder, the part of your letter which relates to him. It will cheer his Spirits & stimulates him to fresh exertions. He is now going to publish an Account of his Apostolic labours as a Missionary among the Indians. I have read the work & can assure you that it is very interesting.Of all the works of the Almighty Creator, Man is the least known. It seems that Mankind are doomed to view each other thro’ thick clouds of prejudice & passion. We are therefore obliged to those who lay before us new & interesting Sketches of human nature in its various forms, particularly when they confine themselves to facts & abstain from theories. Such is the course which Mr Heckewelder has pursued, & he will be happy to find that his object has been attained by “encreasing your esteem & veneration for our Species.” The Same effect, I have no doubt, will be produced on all correct minds. Accept my thanks, Sir, for your kind encouragement to continue my Studies & labours. There is none that can work So powerfully upon me, and morituri as we both are, & as all are, Sed non moribundi;  I hope your precious life & my insignificant existence will be preserved long enough that I may again many times endeavour to deserve, & perhaps again receive your flattering approbation. As I mean to devote much time & study to this object, I earnestly beg that you will keep yourself in health and Spirits, for the benefit of your Country, in the first place, and next, for the important object of preserving the Indian languages from oblivion.I have the honor to be, / With the highest Veneration & respect / Sir / Your most obedient / humble servant—
				
					Peter S. Du Ponceau
				
				
			